EXHIBIT 10.1

 

THIS AGREEMENT is dated 22 March 2017

 

BETWEEN

 



(1) ReActive Medical Limited, LTD, a company incorporated and registered in
Nevada, USA with company number 33-1220924 whose registered office is 29
Fitzwilliam Street Upper Dublin 2, Ireland (“ReActive”); and

  

 

(2) Dr. Saoirse O’Sullivan, PhD an individual residing at ______________, United
Kingdom (“Consultant”).



 

BACKGROUND

 



(A) The Consultant has considerable knowledge, experience and expertise in
providing services similar to the Services (as defined below).

 

 

(B) In reliance upon such knowledge, experience and expertise, ReActive wishes
to engage the Consultant to carry out the Services upon the terms and conditions
of this agreement.



 

NOW, THEREFORE, in consideration of the promises, the mutual covenants, terms
and conditions hereinafter set forth, THE PARTIES AGREE AS FOLLOWS:

 

DEFINITIONS AND INTERPRETATION

 



1.1 The following definitions and rules of interpretation apply in this
agreement (unless the context requires otherwise):



 



“Affiliate” means any company, partnership or other entity which directly or
indirectly Controls, is Controlled by or is under common Control with, any party
from time to time. For the avoidance of doubt, ReActive Inc, and any portfolio
companies thereof shall be deemed not to be an Affiliate of ReActive.;

 

 

“Applicable Laws” means applicable legislation and regulations and other
regulatory requirements in force from time to time;

 

 

“Business Day” means a day (other than a Saturday, Sunday or public holiday)
when the banks in London are open for business;

 

 

“Commencement Date” means 22 March 2017;

 

 

“Confidential Information” means any information, data and material of any
nature including but not limited to information comprising or relating to
concepts, discoveries, software, data, designs, formulae, ideas, inventions,
methods, models, procedures, designs for experiments and tests, results of
experimentation and testing, processes, specifications and techniques, whether
or not protected by Intellectual Property Rights or any applications for such
(whether or not recorded in a document, and whether or not marked as
confidential), owned by ReActive including those embodied in the Materials
and/or the Services Data;



 



  1

   

 



“Control” means that a person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of the other
person, whether through the ownership of voting shares, by contract or
otherwise, and Controls and Controlled shall be interpreted accordingly;

 

 

“Engagement”means the engagement of the Consultant by ReActive on the terms of
this agreement;

 

 

“Fees” means the fees payable to the Consultant in consideration of the
performance of the Services in accordance with clause 5;

 

 

“Intellectual Property Rights” means all intellectual property rights, including
all patent applications, patents (including any divisions, renewals,
continuations or extensions or reissues) supplementary protection certificates,
utility models, trade and service marks, trade names, business names, rights in
domain names, rights in passing off, registered designs, registered and
unregistered design rights, rights in designs, copyright and related rights, and
moral rights, rights in databases, database rights, rights to inventions,
knowhow, trade secrets and confidential information (including all inventions,
discoveries and data relating to any such invention or discovery), any rights or
property similar to any of the foregoing in any part of the world whether
registered or not registered together with all applications (or rights to apply)
for, and renewals or extensions of, such rights and all similar or equivalent
rights or forms of protection which may now or in the future subsist in any part
of the world. “Intellectual Property Right” means any one of the Intellectual
Property Rights;

  





“Materials” means all tangible materials made available by or on behalf of
ReActive to the Consultant;

 

 

“Services” means the services described in Schedule 1 hereto and otherwise as
may be agreed between the parties from time to time;

 

 

“Services Data” means any data, documents, products, software, drawings,
designs, models, reports, correspondence (electronic or otherwise),
specifications, disks, tapes and all other tangible materials composed or
generated by or on behalf of the Consultant in connection with the Services;

 

 

“Termination Date” means the date of termination of this agreement, howsoever
arising;

 



1.2 The headings in this agreement are inserted for convenience only and shall
not affect its construction or interpretation.

 

 

1.3 A reference to a particular law is a reference to it as it is in force for
the time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 

 

1.4 Unless the context otherwise requires, a reference to one gender shall
include a reference to the other genders.



 

  2

   



 





1.5 Unless the context otherwise requires, words in the singular shall include
the plural and in the plural shall include the singular.

 

 

1.6 The Schedule forms part of this agreement and shall have effect as if set
out in full in the body of this agreement. Any reference to this agreement
includes the Schedule.

 

 

1.7 References to a “party” are to a party to this agreement and “parties” shall
be construed accordingly.

 

 

1.8 Any words following the terms “including”, “include”, “in particular” or any
similar expression shall be construed as illustrative and shall not limit the
sense of the words, description, definition, phrase or term preceding those
terms.

 

TERM OF ENGAGEMENT

 



2.1 ReActive shall engage the Consultant and the Consultant shall provide the
Services on the terms of this agreement.

 

 

2.2 The Engagement shall commence on the Commencement Date and shall continue
until termination according to clause 11.



 

PERFORMANCE OF THE SERVICES

 



3.1 All Services shall be provided in accordance with a Work Order. With respect
to each Work Order, ReActive shall first specify a scope of work required by
ReActive, and thereafter the Parties shall agree the terms of the applicable
Work Order.

 

 

3.2 The Consultant shall provide the Services to ReActive in accordance with
each Work Order, and otherwise in accordance with:



 



 

3.2.1 the terms and conditions of this agreement;

 

 

 

 

3.2.2 any other instructions given by ReActive, whether given orally or in
writing; and

 

 

 

 

3.2.3 all Applicable Laws.



 



3.3 During the Engagement the Consultant shall:



 



 

3.3.1 provide the Services with all due care, skill and ability according to
applicable industry standards, and use his best endeavours to promote the
interests of ReActive and its Affiliates;

 

 

 

 

3.3.2 unless prevented by ill health or accident, devote sufficient time to the
carrying out of the Services in accordance with the relevant Work Order; and

 

 

 

 

3.3.3 promptly give to ReActive all such information and reports as it may
reasonably require in connection with matters relating to the provision of the
Services.



 

  3

   



 



3.4 The Consultant will ensure that all of the Services are completed within the
timeframes set out in the relevant Work Order or as otherwise agreed in writing
by ReActive. Deviation from the agreed timeframes must be agreed in advance and
in writing with ReActive. The Consultant shall immediately advise ReActive in
writing of the occurrence of any event that may delay the performance of the
Services and the parties shall agree how to manage any such delays.

 

 

3.5 The Consultant shall act in the best interests of ReActive but has no
authority to incur any expenditure in the name of or for the account of ReActive
and shall not represent itself as ReActive’ agent and shall not use the name of
ReActive in any publication without the prior written consent of ReActive.

 

 

3.6 If the Consultant is unable to provide the Services due to illness or
injury, she shall advise ReActive of that fact as soon as reasonably
practicable. For the avoidance of doubt, no Fees shall be payable in accordance
with clause 5 in respect of any period during which the Services are not
provided.

 

 

3.7 The Consultant shall use reasonable endeavours to ensure that he is
available at all times on reasonable notice to provide such assistance or
information as ReActive may require.



 



3.8 The Consultant shall comply with all reasonable standards of safety and
comply with ReActive’ health and safety procedures from time to time in force at
the premises where the Services are provided and report to ReActive any unsafe
working conditions or practices.

 

 

3.9 The Consultant shall comply with ReActive’ policies on social media, use of
information and communication systems, anti-harassment and bullying, no smoking,
dress code, and substance misuse.

 

 

3.10

The Consultant shall comply with all applicable laws, regulations, codes and
sanctions relating to anti-bribery and anti-corruption including the Bribery Act
2010. Failure to comply with this clause 3.10 may result in the immediate
termination of this agreement.



 

REACTIVE’S OBLIGATIONS

 



ReActive shall provide to the Consultant such Materials and Confidential
Information owned by ReActive and which ReActive deems necessary to assist the
Consultant in the provision of the Services.



 

FEES AND EXPENSES

 



5.1 In consideration of the performance of the Services specified in a Work
Order to ReActive’ satisfaction, ReActive shall pay the Consultant those fees
specified in the Work Order, inclusive of VAT as appropriate (the “Fees”). No
Fees shall be payable to the extent not specified in a Work Order, unless
ReActive expressly agrees otherwise in writing. On the last working day of each
month the Consultant shall submit to ReActive an invoice detailing the time the
Consultant has worked during the month, the Services provided and the amount of
Fees payable (plus VAT, if applicable) for the Services during that month, all
as specified in the relevant Work Order.

 

 

5.2 ReActive shall pay each correct and undisputed invoice submitted by the
Consultant in accordance with clause 5.1 within thirty (30) days of receipt. All
payments to Consultant shall be made to an account notified to ReActive by the
Consultant.



 

  4

   



 





5.3 ReActive shall be entitled to deduct from the Fees (and any other sums) due
to the Consultant any sums that the Consultant may owe to ReActive or its
Affiliates at any time.

 

 

5.4 Payment in full or in part of the Fees claimed under this clause 5 shall be
without prejudice to any claims or rights of ReActive or its Affiliates against
the Consultant in respect of the provision of the Services.

 

 

5.5 In addition to the Fees, ReActive shall reimburse all reasonable expenses
properly and necessarily incurred by the Consultant in the course of, and as
specified in a Work Order, subject to the Consultant providing appropriate
receipts or other appropriate evidence of payment in support of such expenses
and provided that the Consultant shall obtain ReActive’ prior written consent to
the incurring of any expense in excess of one hundred pounds (£100) and that all
expenses are as specified in the Work Order.

 

 

5.6 If the Consultant is required to travel abroad in the course of the
Engagement he shall be responsible for any necessary insurances, inoculations
and immigration requirements.

 

OTHER ACTIVITIES

 



6.1 Nothing in this agreement shall prevent the Consultant from being engaged,
concerned or having any financial interest in any capacity in any other
business, trade, profession or occupation during the Engagement provided that:



 





 

6.1.1 such activity does not cause a breach of any of the Consultant’s
obligations under this agreement and is not competitive with ReActive’s
business;

 

 

 

 

6.1.2 the Consultant shall give priority to the provision of the Services to
ReActive over any other business activities outside of her obligations to
University of Nottingham undertaken by the Consultant during the course of the
Engagement.

 

CONFIDENTIAL INFORMATION

 



7.1 The Consultant acknowledges that in the course of the Engagement he will
have access to Confidential Information. The Consultant therefore agrees to
accept the restrictions in this clause 7.

 

 

7.2 The Consultant shall not, either during the Engagement or at any time after
the Termination Date, disclose to any person for any reason, or use for any
purpose except as is necessary for the performance of the Services in accordance
with the terms of this agreement, any Confidential Information and the
Consultant shall and shall use his best endeavours to prevent the publication or
disclosure of any Confidential Information, subject to clause 7.3.

 

 

7.3 The restrictions and confidentiality obligations referred to in clause 7.2
do not apply to:



 



 

7.3.1 any use or disclosure authorised by ReActive or required by law; or

 

 

 

 

7.3.2 any information which, the Consultant can show by written evidence, is
already in, or comes into, the public domain otherwise than through the
Consultant’s unauthorised disclosure.



 

  5

   



 



7.4 At any stage during the Engagement, the Consultant will promptly on request:



 



 

7.4.1 return to ReActive any and all documents and materials containing,
reflecting, incorporating, or based on any Confidential Information (including
any reproduction, notes, summaries, print-outs and copies of information stored
in electronic or computerised systems) and any other items put at the
Consultant’s disposal by or on behalf of ReActive under or otherwise in relation
to this agreement;

 

 

 

 

7.4.2 after transferring to ReActive all Confidential Information stored in
electronic or computerised systems under the control of the Consultant,
immediately delete any copies of the same from such systems; and

 

 

 

 

7.4.3 certify in writing to ReActive that he has complied with the requirements
of this clause 7.4.



 

DATA PROTECTION

 



8.1 The Consultant consents to ReActive and its Affiliates holding and
processing data relating to him for legal, personnel, administrative and
management purposes and in particular to the processing of any “sensitive
personal data” (as defined in the Data Protection Act 1998) relating to the
Consultant including, as appropriate:



 



 

8.1.1 information about the Consultant’s physical or mental health or condition
in order to monitor sickness absence;

 

 

 

 

8.1.2 the Consultant’s racial or ethnic origin or religious or similar beliefs
in order to monitor compliance with equal opportunities legislation; and

 

 

 

 

8.1.3 information relating to any criminal proceedings in which the Consultant
has been involved, for insurance purposes and in order to comply with legal
requirements and obligations to third parties.



 



8.2 The Consultant consents to ReActive making such information available to its
Affiliates and those who provide products or services to ReActive and its
Affiliates such as advisers, regulatory authorities, governmental or
quasigovernmental organisations and potential purchasers of ReActive or its
Affiliates or any part of its business.

 

 

8.3 The Consultant consents to the transfer of such information to ReActive’ and
its Affiliates’ business contacts outside the European Economic Area in order to
further their business interests.

 

 

8.4 The Consultant shall comply with ReActive’ data protection policy and
relevant obligations under the Data Protection Act 1998 and associated codes of
practice when processing personal data relating to any employee, worker,
customer, client, supplier or agent of ReActive.



 

  6

   



 

OWNERSHIP

 



 

9.1 For the avoidance of doubt, Intellectual Property Rights that are owned by
ReActive prior to the commencement of this agreement and used in connection with
the performance of this agreement shall remain the property of ReActive.

 

 

 

 

9.2 All Services Data shall be owned by ReActive. All Intellectual Property
Rights in the Services Data and all other Intellectual Property Rights composed,
generated or subsisting in or attaching to anything conceived or created by the
Consultant in connection with the Services performed by the Consultant whether
alone or in conjunction with any other employee of ReActive shall be the sole
property of ReActive.

 

 

 

 

9.3 The Consultant acknowledges that all Confidential Information and Materials
received in connection with the Consultant’s duties under this agreement is and
shall remain the exclusive property of ReActive.

 

 

 

 

9.4 Nothing under this agreement constitutes a grant of a licence under any
Intellectual Property Rights of ReActive.



 

INTELLECTUAL PROPERTY RIGHTS

 



10.1 The Consultant hereby assigns to ReActive all existing and future
Intellectual Property Rights in the Services Data and all materials embodying
such rights to the fullest extent permitted by law. Insofar as they do not vest
automatically by operation of law or under this agreement, the Consultant shall
hold legal title in such rights and inventions on trust for ReActive.

 

 

10.2 The Consultant undertakes:



 



 

10.2.1 to keep confidential the details of all Services Data;

 

 

 

 

10.2.2 whenever requested to do so by ReActive and in any event on the
termination of the Engagement, promptly to deliver to ReActive all
correspondence, data, documents, papers and records on all media (and all copies
or abstracts of them), recording or relating to any part of the Services Data
and the process of their creation which are in his possession, custody or power;

 

 

 

 

10.2.3 not to register nor attempt to register any of the Intellectual Property
Rights in the Services Data unless requested to do so by ReActive; and

 

 

 

 

10.2.4 to do all acts necessary to confirm that absolute title in all
Intellectual Property Rights in the Services Data has passed, or will pass, to
ReActive.



 



10.3 The Consultant warrants to ReActive that:



 



 

10.3.1 he has not given and will not give permission to any third party to use
any of the Services Data, nor any of the Intellectual Property Rights in the
Services Data; and

 

 

 

 

10.3.2 he is unaware of any use by any third party of any of the Services Data
or Intellectual Property Rights in the Services Data.



 



10.4 The Consultant irrevocably waives any moral rights in the Services Data to
which he is now or may at any future time be entitled under Chapter IV of the
Copyright Designs and Patents Act 1988 or any similar provisions of law in any
jurisdiction.

 

 

10.5 The Consultant acknowledges that, except as provided by law, no further
fees or compensation other than that provided for in this agreement are due or
may become due to the Consultant in respect of the performance of his
obligations under this clause 10.



 

  7

   



 





10.6 The Consultant undertakes, at the expense of ReActive, at any time either
during or after the Engagement, to execute all documents, make all applications,
give all assistance and do all acts and things, at the expense of ReActive and
at any time either during or after the Engagement, as may, in the opinion of
ReActive, be necessary or desirable to vest the Intellectual Property Rights in,
and to register or obtain patents or registered domains in, the name of ReActive
and to defend and hold harmless ReActive against claims that works embodying any
Intellectual Property Rights or any Services Data infringe the rights of a third
party, and otherwise to protect and maintain the Intellectual Property Rights in
the Services Data.

 

TERMINATION

 



11.1 Notwithstanding the provisions of clause 2, ReActive shall be entitled to
terminate this agreement with immediate effect upon written notice if:



 



 

11.1.1 the Consultant shall neglect or refuse to carry out duties reasonably
requested by ReActive hereunder;

 

 

 

 

11.1.2 the Consultant is, in the reasonable opinion of ReActive, negligent or
incompetent in the performance of the Services;

 

 

 

 

11.1.3 the Consultant is declared bankrupt or makes any arrangement with or for
the benefit of his creditors or has a county court administration order made
against him under the County Court Act 1984;

 

 

 

 

11.1.4 the Consultant is incapacitated (including by reason of ill health or
accident) from providing the Services;

 

 

 

 

11.1.5 the Consultant commits any fraud or dishonesty or acts in any manner
which in the opinion of ReActive brings or is likely to bring ReActive or any of
its Affiliates into disrepute or is materially adverse to the interests of
ReActive or any of its Affiliates;

 

 

 

 

11.1.6 the Consultant commits any offence under the Bribery Act 2010; or

 

 

 

 

11.1.7 any permit or regulatory licence is permanently revoked preventing the
performance of the Services by the Consultant.



 



11.2 Without prejudice to any other rights or remedies available to it, ReActive
may terminate this agreement at any time on giving the Consultant one (1)
month’s prior written notice.

 

 

11.3 Without prejudice to any other rights or remedies available to it, either
party may terminate this agreement with immediate effect by giving written
notice to the other party if:



 



 

11.3.1 the other party commits a material breach of any term of this agreement,
which breach is irremediable or, if such breach is remediable, fails to remedy
that breach within a period of thirty (30) days after being notified in writing
to do so; or

 

 

 

 

11.3.2 the other party repeatedly breaches any of the terms of this agreement in
such a manner as to reasonably justify the opinion that its conduct is
inconsistent with it having the intention or ability to give effect to the terms
of this agreement.



 

  8

   



 

CONSEQUENCES OF TERMINATION

 



12.1 On the Termination Date the Consultant shall:



 



 

12.1.1

promptly refrain from using or sharing with any third party under this agreement
any Confidential Information;

 

 

 

 

12.1.2

immediately return to ReActive any and all documents and materials containing,
reflecting, incorporating, or based on any Confidential Information (including
any reproduction, notes, summaries, print-outs and copies of information stored
in electronic or computerised systems) and any other items put at the
Consultant’s disposal by or on behalf of ReActive under or otherwise in relation
to this agreement;

 

 

 

 

12.1.3

after transferring to ReActive all Confidential Information stored in electronic
or computerised systems under the control of the Consultant, immediately delete
any copies of the same from the system; and

 

 

 

 

12.1.4

certify in writing to ReActive that he has complied with the requirements of
this clause 12.1.



 



12.2

Where required by ReActive, the Consultant shall provide all reasonable
assistance to facilitate the transfer of the performance of services similar to
and in succession of the Services to a third party provider.

 

 

12.3

The provisions of clauses 7, 9, 10, 13 and 20, together with any provision of
this agreement that expressly or by implication is intended to come into or
continue in force on or after termination or expiry of this agreement, shall
remain in full force and effect.

 

STATUS

 



13.1 The relationship of the Consultant to ReActive will be that of independent
contractor and nothing in this agreement shall render him an employee, worker,
agent or partner of ReActive and the Consultant shall not hold himself out as
such.

 

 

13.2 This agreement constitutes a contract for the provision of services and not
a contract of employment and accordingly the Consultant shall be fully
responsible for and shall indemnify ReActive or any of its Affiliates for and in
respect of:



 



 

13.2.1 any income tax, National Insurance and social security contributions and
any other liability, deduction, contribution, assessment or claim arising from
or made in connection with the performance of the Services, where the recovery
is not prohibited by law. The Consultant shall further indemnify ReActive
against all reasonable costs, expenses and any penalty, fine or interest
incurred or payable by ReActive in connection with or in consequence of any such
liability, deduction, contribution, assessment or claim; and

 

 

 

 

13.2.2 any liability arising from any employment-related claim or any claim
based on worker status (including reasonable costs and expenses) brought by the
Consultant against ReActive arising out of or in connection with the provision
of the Services.



 



13.3 ReActive may at its option satisfy such indemnity (in whole or in part) by
way of deduction from any payments due to the Consultant.



 

  9

   



 

NOTICES

 



14.1 Any notice or other communication given to a party under or in connection
with this contract shall be in writing and shall be:



 



 

14.1.1 delivered by hand or by pre-paid first-class post or other next working
day delivery service at its registered office (if a company) or its principal
place of business (in any other case); or

 

 

 

 

14.1.2 sent by fax to its main fax number;

 

 

 

 

14.1.3 sent by email to peter@reactivemedical.com, in the case of ReActive, and
__________________ in the case of Consultant.



 



14.2 Any notice or communication shall be deemed to have been received:



 



 

14.2.1 if delivered by hand, on signature of a delivery receipt;

 

 

 

 

14.2.2 if sent by pre-paid first-class post or other next working day delivery
service, at 9.00 am on the second Business Day after posting or at the time
recorded by the delivery service;

 

 

 

 

14.2.3 if sent by fax, at 9.00 am on the next Business Day after transmission;
or

 

 

 

 

14.2.4 contemporaneously if effectively sent by email.



 



14.3 This clause 14 does not apply to the service of any proceedings or other
documents in any legal action or, where applicable, any arbitration or other
method of dispute resolution.

 

 

14.4 A notice given under this agreement shall be valid if effectively sent by
e-mail to the email address specified herein for the purpose.



 

ENTIRE AGREEMENT

 



15.1 This agreement constitutes the entire agreement between the parties and
supersedes and extinguishes all previous agreements, promises, assurances,
warranties, representations and understandings between them, whether written or
oral, relating to its subject matter.

 

 

15.2 Each party acknowledges that in entering into this agreement it does not
rely on, and shall have no remedies in respect of, any statement,
representation, assurance or warranty (whether made innocently or negligently)
that is not set out in this agreement.

 

 

15.3 Each party agrees that it shall have no claim for innocent or negligent
misrepresentation or negligent misstatement based on any statement in this
agreement.

 

 

15.4 Nothing in this clause 15 shall limit or exclude any liability for fraud.



 

  10

   



 

VARIATION

 



No variation of this agreement [or of any of the documents referred to in it]
shall be effective unless it is in writing and signed by the parties (or their
authorised representatives).



 

COUNTERPARTS

 



This agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall constitute a duplicate original, but all the
counterparts shall together constitute the one agreement.



 

THIRD PARTY RIGHTS

 



18.1 A person who is not a party to this agreement shall not have any rights
under the Contracts (Rights of Third Parties) Act 1999 to enforce any term of
this agreement.

 

 

18.2 The rights of the parties to terminate, rescind or agree any variation,
waiver or settlement under this agreement are not subject to the consent of any
other person.



 

GOVERNING LAW AND JURISDICTION

 



19.1 This agreement and any dispute or claim arising out of or in connection
with it or its subject matter or formation (including non-contractual disputes
or claims) shall be governed by and construed in accordance with the law of
England and Wales.

 

 

19.2 Each party irrevocably agrees that the courts of England and Wales shall
have exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).



 

This agreement has been entered into on the date stated at the beginning of it.

 

SCHEDULE 1

 

SERVICES

 

Development of ReActive technology and intellectual property for developing a
leading position for plant and synthetic derived cannabinoid therapeutics for
human clinical trials.

 

  11

   



 

APPENDIX 1

 

WORK ORDER 1

 



· DETAILS OF THE WORK TO BE CARRIED OUT;

 

TBD

 

 

·

THE LOCATION(S) WHERE THE SERVICES ARE TO BE PERFORMED;

 

 

 

At Consultant Home.

 

 

·

REPORTING PROCEDURE;

 

 

 

The consultant will report directly to Greg Gorgas.

 

·

ANY MILESTONES FOR COMPLETION OF PARTICULAR PROJECTS;

 

 

 

No milestones are determined

 

 

·

FEES;

 

 

 

ReActive will pay the consultant a fee of £1,600.00 per calendar month for a
commitment of 1 day of consultancy time per week.



 

  12

   



 

Signed by Peter O'Brien on behalf of REACTIVE MEDICAL INC.

 



     

/s/ Peter O’Brien

Name:

Peter O’Brian   Title: President      

Date: 22 March 2017

 

 

 

 

 

 

 

 

/s/ Saoirse O’Sullivan

 

Signed by:

Dr. Saoirse O’Sullivan

 

Name:

Saoirse O’Sullivan

 

 

 

 

Date: 22 March 2017

 



 



 

13



 